Citation Nr: 1113568	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  09-25 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a left eye disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to June 1956

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his left eye disability was caused by an accident which occurred during service.  Specifically, he alleges that he was injured in 1956 when he fell off of a tank and suffered an injury to the left side of his head.

At the Veteran's separation examination in June 1956 it was noted that he had "bad eyes" with no further explanation.  Unfortunately, this is the only available service treatment record as the Veteran's other records were destroyed in a fire at the National Personnel Records Center (NPRC) in 1973.

However, in a November 1958 VA treatment record the Veteran reported that he was suffering from blurred vision in his left eye.  The Veteran reported that he had fallen off of a tank in 1956 and injured his head while in-service.  He also reported that while he did not suffer trauma directly to his left eye, the area above his left eye became infected.  A later November 1958 examiner's diagnosis was that the Veteran was suffering from acute chorioretinitis of the left eye.  

A December 1958 VA hospital record also noted the Veteran was suffering from disseminated choroiditis, due to an infection of unknown cause in his left eye.  It was also noted this condition had improved and that the Veteran was suffering from inactive disseminated choroiditis of the right eye.

The Veteran's wife, who was married to him while he was on active duty, also submitted a statement that the Veteran fell off of a tank and injured his left eye.  She stated that he had been told he would lose vision in his left eye as a result of this accident.  She also noted that the Veteran's vision in his left eye had never been good since the accident.

With regard to service connection claims, the Court of Appeals for Veteran's Claims held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

Given the evidence presented above, especially the reports of a left eye disability soon after separation from service, the Board finds that the Veteran should be afforded a VA examination to determine the current nature and etiology of any left eye disability.  

Finally, the Board notes that the RO requested sick call reports from March 1, 1956 to May 31, 1956 for the Veteran.  As indicated in his July 2008 statement, the Veteran stated that he does not know the exact date the incident happened and it may have happened in the fall of 1956 (interpreted as the fall of 1955 as the Veteran separated from service in May 1956).  As such, the Agency of Original Jurisdiction (AOJ) should request sick call reports from September 1, 1955 to March 1, 1956.  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.	The AOJ should request from the NPRC in St. Louis, Missouri, or other appropriate source, the following:

a. Any records of the Veteran's treatment at the hospital in Hamelberg, Germany to include both inpatient and outpatient treatment records, for the period of September 1955 to March 1956.  It should be noted that the Veteran's clinical records may be filed at the NPRC under the name of the facility, and not the Veteran.

b. Any sick call reports from the period September 1955 to March 1956 for the Veteran.

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2010).

2.	Schedule the Veteran for a VA ophthalmology examination for the purpose of ascertaining the current nature and etiology of his left eye disability.  The claims file, including a copy of this REMAND, must be made available to the examiner for review and the examination report should reflect that such a review was accomplished.  Any medical testing should be accomplished.  After reviewing the record and examining the Veteran, the examiner should identify any current left eye disabilities the Veteran suffers from and if it is at least as likely as not that any current disability is related to service.  

A detailed rationale should be provided for all opinions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3.	After the above development is completed and any other development that may be warranted, the AOJ should consider all evidence and readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



